ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Central Machining Specialties                  ) ASBCA No. 62635
                                               )
Under Contract No. SPE7L4-18-P-2260            )

APPEARANCE FOR THE APPELLANT:                     Mr. Peter Canning

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Rachel Noble, Esq.
                                                  Alicia Ramsdell, Esq.
                                                   Trial Attorneys
                                                   DLA Land and Maritime
                                                   Columbus, OH

                                ORDER OF DISMISSAL

       Appellant filed this notice of appeal via an email dated August 11, 2020 from
Mr. Peter Canning. The notice did not clearly indicate that Mr. Canning was a qualified
appeal representative under Board Rule 15. By Order dated March 23, 2021, the Board
directed appellant to show that it was represented by a person meeting the requirements
of Board Rule 15(a). Appellant did not respond to that Order. By Order dated April 9,
2021, the Board requested that appellant respond to the March 23, 2021 Order, but again
appellant did not respond. By Order dated April 28, 2021, the Board directed appellant to
show that it is represented by a person meeting the criteria of Board Rule 15(a), and
informed appellant that if it did not comply with the Board’s Order, the Board may
dismiss the appeal without further notice to the parties. Appellant did not respond to the
Board’s April 28, 2021 Order.

      A representative meeting the requirements of Rule 15(a) did not enter a notice of
appearance. Without a representative meeting the requirement of Board Rule 15(a), the
Board is unable to proceed. Accordingly, the appeal is dismissed.

      Dated: May 26, 2021



                                                 JOHN J. THRASHER
                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
(Signatures continued)                           of Contract Appeals
 I concur                                       I concur



 RICHARD SHACKLEFORD                            OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Vice Chairman                                  Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62635, Appeal of Central Machining
Specialties, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2021



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2